EXHIBIT 10.13

 

HARTMAN COMMERCIAL PROPERTIES REIT

 

Up to 11,000,000 Common Shares of Beneficial Interest

 

DEALER MANAGER AGREEMENT

 

August 31, 2004

 

D.H. Hill Securties, LLP

19747 Hwy 59 North, Suite 101

Humble, Texas  77338

Attention: Dan H. Hill

 

Ladies and Gentlemen:

 

Hartman Commercial Properties REIT, a Maryland real estate investment trust (the
“Company”), is registering for public sale a maximum of 11,000,000 common shares
of beneficial interest (the “Shares” or the “Stock”), $0.001 par value per share
(the “Offering”), to be issued and sold for $10.00 per share at an aggregate
purchase price of $109,500,000 (10,000,000 Shares to be offered to the public
and 1,000,000 Shares to be offered pursuant to the Company’s dividend
reinvestment plan at $9.50 per share).  There shall be a minimum purchase by any
one person of 100 Shares (except as otherwise indicated in the Prospectus or in
any letter or memorandum from the Company to D.H. Hill Securities, LLP (the
“Dealer Manager”)).  Terms not defined herein shall have the same meaning as in
the Prospectus.  In connection therewith, the Company hereby agrees with you,
the Dealer Manager, as follows:

 

1.                                       Representations and Warranties of the
Company

 

The Company represents and warrants to the Dealer Manager and each dealer with
whom the Dealer Manager has entered into or will enter into a Selected Dealer
Agreement in the form attached to this Agreement as Exhibit A (said dealers
being hereinafter called the “Dealers”) that:

 

1.1                                 A registration statement with respect to the
Company has been prepared by the Company in accordance with applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the applicable rules and regulations (the “Rules and Regulations”) of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder, covering
the Shares.  Such registration statement, which includes a preliminary
prospectus, was initially filed with the SEC on December 31, 2003.  Copies of
such registration statement and each amendment thereto have been or will be
delivered to the Dealer Manager.  (The registration statement and prospectus
contained therein, as finally amended and revised at the effective date of the
registration statement, are respectively hereinafter referred to as the
“Registration Statement” and the “Prospectus,” except that if the Prospectus
first filed by the Company pursuant to Rule 424(b) under the Securities Act
shall differ from the Prospectus, the term “Prospectus” shall also include the
Prospectus filed pursuant to Rule 424(b).)

 

1.2                                 The Company has been duly and validly
organized and formed as a corporation under the laws of the state of Maryland,
with the power and authority to conduct its business as described in the
Prospectus.

 

1.3                                 The Registration Statement and Prospectus
comply with the Securities Act and the Rules and Regulations and do not contain
any untrue statements of material facts or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading; provided, however, that the foregoing provisions of this
Section 1.3 will not extend to such statements contained in or omitted from the
Registration

 

--------------------------------------------------------------------------------


 

Statement or Prospectus as are primarily within the knowledge of the Dealer
Manager or any of the Dealers and are based upon information furnished by the
Dealer Manager in writing to the Company specifically for inclusion therein.

 

1.4                                 The Company intends to use the funds
received from the sale of the Shares as set forth in the Prospectus.

 

1.5                                 No consent, approval, authorization or other
order of any governmental authority is required in connection with the execution
or delivery by the Company of this Agreement or the issuance and sale by the
Company of the Shares, except such as may be required under the Securities Act
or applicable state securities laws.

 

1.6                                 There are no actions, suits or proceedings
pending or to the knowledge of the Company, threatened against the Company at
law or in equity or before or by any federal or state commission, regulatory
body or administrative agency or other governmental body, domestic or foreign,
which will have a material adverse effect on the business or property of the
Company.

 

1.7                                 The execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Company will not conflict
with or constitute a default under any charter, bylaw, indenture, mortgage, deed
of trust, lease, rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Company, except to the extent that the enforceability of the indemnity
and/or contribution provisions contained in Section 4 of this Agreement may be
limited under applicable securities laws.

 

1.8                                 The Company has full legal right, power and
authority to enter into this Agreement and to perform the transactions
contemplated hereby, except to the extent that the enforceability of the
indemnity and/or contribution provisions contained in Section 4 of this
Agreement may be limited under applicable securities laws.

 

1.9                                 At the time of the issuance of the Shares,
the Shares will have been duly authorized and validly issued, and upon payment
therefor, will be fully paid and nonassessable and will conform to the
description thereof contained in the Prospectus.

 

2.                                       Covenants of the Company

 

The Company covenants and agrees with the Dealer Manager that:

 

2.1                                 It will, at no expense to the Dealer
Manager, furnish the Dealer Manager with such number of printed copies of the
Registration Statement, including all amendments and exhibits thereto, as the
Dealer Manager may reasonably request.  It will similarly furnish to the Dealer
Manager and others designated by the Dealer Manager as many copies as the Dealer
Manager may reasonably request in connection with the offering of the Shares of:
(a) the Prospectus in preliminary and final form and every form of supplemental
or amended prospectus; (b) this Agreement; and (c) any other printed sales
literature or other materials (provided that the use of said sales literature
and other materials has been first approved for use by the Company and all
appropriate regulatory agencies).

 

2.2                                 It will furnish such proper information and
execute and file such documents as may be necessary for the Company to qualify
the Shares for offer and sale under the securities laws of such jurisdictions as
the Dealer Manager may reasonably designate and will file and make in each year
such statements and reports as may be required.  The Company will furnish to the
Dealer Manager a copy of such papers filed by the Company in connection with any
such qualification.

 

2.3                                 It will: (a) use its best efforts to cause
the Registration Statement to become effective; (b) furnish copies of any
proposed amendment or supplement of the Registration Statement or Prospectus to
the Dealer Manager; (c) file every amendment or supplement to the Registration
Statement or the Prospectus that may be required by the SEC;

 

2

--------------------------------------------------------------------------------


 

and (d) if at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement, it will use its best efforts to
obtain the lifting of such order at the earliest possible time.

 

2.4                                 If at any time when a Prospectus is required
to be delivered under the Securities Act any event occurs as a result of which,
in the opinion of either the Company or the Dealer Manager, the Prospectus or
any other prospectus then in effect would include an untrue statement of a
material fact or, in view of the circumstances under which they were made, omit
to state any material fact necessary to make the statements therein not
misleading, the Company will promptly notify the Dealer Manager thereof (unless
the information shall have been received from the Dealer Manager) and will
effect the preparation of an amended or supplemental prospectus which will
correct such statement or omission.  The Company will then promptly prepare such
amended or supplemental prospectus or prospectuses as may be necessary to comply
with the requirements of Section 10 of the Securities Act.

 

3.                                       Obligations and Compensation of Dealer
Manager

 

3.1                                 The Company hereby appoints the Dealer
Manager as its agent and principal distributor for the purpose of selling for
cash up to a maximum of 10,000,000 Shares through Dealers, all of whom shall be
members of the National Association of Securities Dealers, Inc. (NASD).  The
Dealer Manager may also sell Shares for cash directly to its own clients and
customers at the public offering price and subject to the terms and conditions
stated in the Prospectus.  The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to sell the Shares on said
terms and conditions.  The Dealer Manager represents to the Company that (i) it
is a member of the NASD; (ii) it will at all times maintain and employ an
adequate number of administrative personnel (who shall be acceptable to the
Company) to fulfill its obligations under this agreement and any supplemental or
successor agreement and shall be solely responsible for the compensation of such
personnel; (iii) it will be responsible for payment of such other costs incurred
by it in connection with the Offering as shall be agreed between the Company and
the Dealer Manager, which costs are not expected to exceed the amounts received
by the Dealer Manager as a dealer manager fee (discussed below); (iv) it and its
employees and representatives have all required licenses and registrations to
act under this Agreement; and (v) it has established and implemented anti-money
laundering compliance programs in accordance with applicable law, including
applicable NASD rules, SEC rules and the USA PATRIOT Act of 2001, reasonably
expected to detect and cause the reporting of suspicious transactions in
connection with the sale of Shares of the Company.  The Dealer Manager agrees to
be bound by the terms of the Escrow Agreement executed as of August 31, 2004,
among Wells Fargo Bank, N.A., as escrow agent, the Dealer Manager and the
Company, a copy of which is enclosed (the “Escrow Agreement”).

 

3.2                                 Promptly after the effective date of the
Registration Statement, the Dealer Manager and the Dealers shall commence the
offering of the Shares for cash to the public in jurisdictions in which the
Shares are registered or qualified for sale or in which such offering is
otherwise permitted.  The Dealer Manager and the Dealers will suspend or
terminate offering of the Shares upon request of the Company at any time and
will resume offering the Shares upon subsequent request of the Company.

 

3.3                                 Except as provided in the “Plan of
Distribution” Section of the Prospectus, as compensation for the services
rendered by the Dealer Manager, the Company agrees that it will pay to the
Dealer Manager selling commissions in the amount of 7.0% of the gross proceeds
of the Shares sold to the public, plus a dealer manager fee in the amount of up
to 2.5% of the gross proceeds of the Shares sold.  As provided in the
Prospectus, no selling commissions will be paid to the Dealer Manager for sales
made by broker-dealers who are affiliated with the Company or by the Company’s
employees who may be registered with the NASD and sponsored by the Dealer
Manager, but only for sales made through Dealers.  Notwithstanding the
foregoing, no commissions, payments or amount whatsoever will be paid to the
Dealer Manager under this Section 3.3 unless or until the gross proceeds of the
Shares sold are disbursed to the Company pursuant to paragraph 3(a) of the
Escrow Agreement.  Until the Required Capital, the Pennsylvania Required Capital
or the New York Required Capital (as applicable and as defined in the Escrow
Agreement) is obtained, investments will be held in escrow and, if the Required
Capital, the Pennsylvania Required Capital or the New York Required Capital, as
applicable, is not obtained, investments will be returned to the

 

3

--------------------------------------------------------------------------------


 

investors in accordance with the Prospectus.  The Company will not be liable or
responsible to any Dealer for direct payment of commissions to such Dealer, it
being the sole and exclusive responsibility of the Dealer Manager for payment of
commissions to Dealers.  Notwithstanding the above, at its discretion, the
Company may act as agent of the Dealer Manager by making direct payment of
commissions to such Dealers without incurring any liability therefor.  No sales
commission or dealer manager fee will be paid with respect to Shares sold
pursuant to the Company’s dividend reinvestment plan.  Under the rules of the
NASD, total underwriting compensation, including sales commissions, the dealer
manager fee and underwriter expense reimbursement, may not exceed 10% of the
gross proceeds from the sale of the Shares, except for bona fide due diligence
expenses, which may not exceed 0.5% of the gross proceeds from the sale of the
Shares.

 

3.4                                 The Dealer Manager represents and warrants
to the Company and each person and firm that signs the Registration Statement
that the information under the caption “Plan of Distribution” in the Prospectus
and all other information furnished to the Company by the Dealer Manager in
writing expressly for use in the Registration Statement, any preliminary
prospectus, the Prospectus, or any amendment or supplement thereto does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

3.5                                 The Dealer Manager shall use and distribute
in conjunction with the offer and sale of any Shares only the Prospectus and
such sales literature and advertising as shall have been previously approved in
writing by the Company.

 

3.6                                 The Dealer Manager shall cause Shares to be
offered and sold only in those jurisdictions specified in writing by the Company
for whose account Shares are then offered for sale, and such list of
jurisdictions shall be updated by the Company as additional states are added. 
The Company shall specify only such jurisdictions in which the offering and sale
of its Shares has been authorized by appropriate state regulatory authorities. 
No Shares shall be offered or sold for the account of the Company in any other
states.

 

3.7                                 The Dealer Manager represents and warrants
to the Company that it will not represent or imply that the escrow agent, as
identified in the Prospectus, has investigated the desirability or advisability
of investment in the Company, or has approved, endorsed or passed upon the
merits of the Shares or the Company, nor will it use the name of said escrow
agent in any manner whatsoever in connection with the offer or sale of the
Shares other than by acknowledgment that it has agreed to serve as escrow agent.

 

4.                                       Indemnification

 

4.1                                 The Company will indemnify and hold harmless
the Dealers and the Dealer Manager, their officers and directors and each
person, if any, who controls such Dealer or Dealer Manager within the meaning of
Section 15 of the Securities Act from and against any losses, claims, damages or
liabilities, joint or several, to which such Dealers or Dealer Manager, their
officers and directors, or such controlling person may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (a)
any untrue statement or alleged untrue statement of a material fact contained
(i) in any Registration Statement (including the Prospectus as a part thereof)
or any post-effective amendment thereto or in the Prospectus or any amendment or
supplement to the Prospectus or (ii) in any blue sky application or other
document executed by the Company or on its behalf specifically for the purpose
of qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof (any such application, document or information being
hereinafter called a “Blue Sky Application”), or (b) the omission or alleged
omission to state in the Registration Statement (including the Prospectus as a
part thereof) or any post-effective amendment thereof or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, if
used prior to the effective date of the Registration Statement, or in the
Prospectus or any amendment or supplement to the

 

4

--------------------------------------------------------------------------------


 

Prospectus or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and will reimburse each Dealer or Dealer Manager, its officers and
each such controlling person for any legal or other expenses reasonably incurred
by such Dealer or Dealer Manager, its officers and directors, or such
controlling person in connection with investigating or defending such loss,
claim, damage, liability or action; provided that the Company will not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of, or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company or Dealer Manager by or on behalf
of any Dealer or Dealer Manager specifically for use with reference to such
Dealer or Dealer Manager in the preparation of the Registration Statement or any
such post-effective amendment thereof, any such Blue Sky Application or any such
preliminary prospectus or the Prospectus or any such amendment thereof or
supplement thereto; and further provided that the Company will not be liable in
any such case if it is determined that such Dealer or Dealer Manager was at
fault in connection with the loss, claim, damage, liability or action. 
Notwithstanding the foregoing, the Company may not indemnify or hold harmless
the Dealer Manager, any Dealer or any of their affiliates in any manner that
would be inconsistent with the provisions of Section II.G. of the Statement of
Policy Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc. effective September 29, 1993, as amended (the
“NASAA REIT Guidelines”).  In particular, but without limitation, the Company
may not indemnify or hold harmless the Dealer Manager, any Dealer or any of
their affiliates for liabilities arising from or out of a violation of state or
federal securities laws, unless one or more of the following conditions are met:

 

(a)                                  there has been a successful adjudication on
the merits of each count involving alleged securities law violations;

 

(b)                                 such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction; or

 

(c)                                  a court of competent jurisdiction approves
a settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the SEC and of the published position of any state securities regulatory
authority in which the securities were offered as to indemnification for
violations of securities laws.

 

4.2                                 The Dealer Manager will indemnify and hold
harmless the Company and each person or firm which has signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act, from and against any losses, claims,
damages or liabilities to which any of the aforesaid parties may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement of a material fact contained (i) in the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereof or (ii) any Blue Sky Application, or (b) the omission to state
in the Registration Statement (including the Prospectus as a part thereof) or
any post-effective amendment thereof or in any Blue Sky Application a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus, or in any
amendment or supplement to the Prospectus or the omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein in the light of the circumstances under which they were made
not misleading in each case to the extent, but, for purposes of subsections (a),
(b) and (c) of this Section 4.2, only to the extent, that such untrue statement
or omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Dealer Manager specifically for
use with reference to the Dealer Manager in the preparation of the Registration
Statement or any such post-effective amendments thereof or any such Blue Sky
Application or any such preliminary prospectus or the Prospectus or any such
amendment

 

5

--------------------------------------------------------------------------------


 

thereof or supplement thereto, or (d) any unauthorized use of sales materials or
use of unauthorized verbal representations concerning the Shares by the Dealer
Manager, or (e) any failure to comply with applicable laws governing money
laundry abatement and anti-terrorist financing efforts, including applicable
NASD rules, SEC rules and the USA PATRIOT Act of 2001, and will reimburse the
aforesaid parties, in connection with investigation or defending such loss,
claim, damage, liability or action.  This indemnity agreement will be in
addition to any liability which the Dealer Manager may otherwise have.

 

4.3                                 Each Dealer severally will indemnify and
hold harmless the Company, Dealer Manager and each of their directors (including
any persons named in any of the Registration Statements with his consent, as
about to become a director), each of their officers who has signed any of the
Registration Statements and each person, if any, who controls the Company and
the Dealer Manager within the meaning of Section 15 of the Securities Act from
and against any losses, claims, damages or liabilities to which the Company, the
Dealer Manager, any such director or officer, or controlling person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (a) any untrue statement or alleged untrue statement of a material fact
contained (i) in the Registration Statement (including the Prospectus as a part
thereof) or any post-effective amendment thereof or (ii) in any Blue Sky
Application, or (b) the omission or alleged omission to state in the
Registration Statement (including the Prospectus as a part thereof or any
post-effective amendment thereof or in any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (c) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, if used prior to the
effective date of the Registration Statement, or in the Prospectus, or in any
amendment or supplement to the Prospectus or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or the Dealer Manager by or on behalf of
such Dealer specifically for use with reference to such Dealer in the
preparation of the Registration Statement or any such post-effective amendments
thereof or any such Blue Sky Application or any such preliminary prospectus or
the Prospectus or any such amendment thereof or supplement thereto, or (d) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by such Dealer or Dealer’s representations
or agents in violation of Section VII of the Selected Dealer Agreement or
otherwise, or (e) any failure to comply with applicable laws governing money
laundry abatement and anti-terrorist financing efforts, including applicable
NASD rules, SEC rules and the USA PATRIOT Act of 2001, and will reimburse the
Company and the Dealer Manager and any such directors or officers, or
controlling person, in connection with investigating or defending any such loss,
claim, damage, liability or action.  This indemnity agreement will be in
addition to any liability which such Dealer may otherwise have.

 

4.4                                 Within thirty (30) business days after
receipt by an indemnified party under this Section 4 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 4,
notify in writing the indemnifying party of the commencement thereof and the
omission so to notify the indemnifying party will relieve such indemnifying
party from any liability under this Section 4 as to the particular item for
which indemnification is then being sought, but not from any other liability
which it may have to any indemnified party.  In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled, to the extent it
may wish, jointly with any other indemnifying party similarly notified, to
participate in the defense thereof, with separate counsel.  Such participation
shall not relieve such indemnifying party of the obligation to reimburse the
indemnified party for reasonable legal and other expenses (subject to
Section 4.5) incurred by such indemnified party in defending itself, except for
such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought.  Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party.

 

6

--------------------------------------------------------------------------------


 

4.5                                 The indemnifying party shall pay all legal
fees and expenses of the indemnified party in the defense of such claims or
actions; provided, however, that the indemnifying party shall not be obligated
to pay legal expenses and fees to more than one law firm in connection with the
defense of similar claims arising out of the same alleged acts or omissions
giving rise to such claims notwithstanding that such actions or claims are
alleged or brought by one or more parties against more than one indemnified
party.  If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm that has been selected by a
majority of the indemnified parties against which such action is finally
brought; and in the event a majority of such indemnified parties is unable to
agree on which law firm for which expenses or fees will be reimbursable by the
indemnifying party, then payment shall be made to the first law firm of record
representing an indemnified party against the action or claim. Such law firm
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm.

 

4.6                                 The indemnity agreements contained in this
Section 4 shall remain operative and in full force and effect regardless of (a)
any investigation made by or on behalf of any Dealer, or any person controlling
any Dealer or by or on behalf of the Company, the Dealer Manager or any officer
or director thereof, or by or on behalf of the Company or the Dealer Manager,
(b) delivery of any Shares and payment therefor, and (c) any termination of this
Agreement.  A successor of any Dealer or of any of the parties to this
Agreement, as the case may be, shall be entitled to the benefits of the
indemnity agreements contained in this Section 4.

 

5.                                       Survival of Provisions

 

The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Agreement shall remain operative and in full
force and effect regardless of (a) any termination of this Agreement, (b) any
investigation made by or on behalf of the Dealer Manager or any Dealer or any
person controlling the Dealer Manager or any Dealer or by or on behalf of the
Company or any person controlling the Company, and (c) the acceptance of any
payment for the Shares.

 

6.                                       Applicable Law; Venue

 

This Agreement was executed and delivered in, and its validity, interpretation
and construction shall be governed by the laws of, the State of Texas; provided
however, that causes of action for violations of federal or state securities
laws shall not be governed by this Section.  Venue for any action brought
hereunder shall lie exclusively in Houston, Texas.

 

7.                                       Counterparts

 

This Agreement may be executed in any number of counterparts.  Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.

 

8.                                       Successors and Amendment

 

This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors. Nothing in this
Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein.  This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.  This Agreement may be amended by the written agreement
of the Dealer Manager and the Company.

 

7

--------------------------------------------------------------------------------


 

9.                                       Term

 

This Agreement may be terminated by either party (i) immediately upon notice to
the other party in the event that the other party shall have materially failed
to comply with any of the material provisions of this Agreement on its part to
be performed during the term of this Agreement or if any of the representations,
warranties, covenants or agreements of such party contained herein shall not
have been materially complied with or satisfied within the times specified or
(ii) by either party on 60 days’ written notice.

 

In any case, this Agreement shall expire at the close of business on the
effective date that the Offering is terminated. The provisions of Section 4
hereof shall survive such termination.  In addition, the Dealer Manager, upon
the expiration or termination of this Agreement, shall (i) promptly deposit any
and all funds in its possession which were received from investors for the sale
of Shares into the appropriate escrow account or, if the minimum number of
Shares have been sold and accepted by the Company, into such other account as
the Company may designate; and (ii) promptly deliver to the Company all records
and documents in its possession which relate to the Offering and are not
designated as dealer copies.  The Dealer Manager, at its sole expense, may make
and retain copies of all such records and documents, but shall keep all such
information confidential.  The Dealer Manager shall use its best efforts to
cooperate with the Company to accomplish an orderly transfer of management of
the Offering to a party designated by the Company.  Upon expiration or
termination of this Agreement, the Company shall pay to the Dealer Manager all
commissions to which the Dealer Manager is or becomes entitled under Section 3
at such time as such commissions become payable.

 

10.                                 Confirmation

 

The Company hereby agrees and assumes the duty to confirm on its behalf and on
behalf of dealers or brokers who sell the Shares all orders for purchase of
Shares accepted by the Company.  Such confirmations will comply with the rules
of the SEC and the NASD, and will comply with applicable laws of such other
jurisdictions to the extent the Company is advised of such laws in writing by
the Dealer Manager.

 

11.                                 Suitability of Investors

 

The Dealer Manager will offer Shares, and in its agreements with Dealers will
require that the Dealers offer Shares, only to persons who meet the financial
qualifications set forth in the Prospectus or in any suitability letter or
memorandum sent to it by the Company and will only make offers to persons in the
states in which it is advised in writing that the Shares are qualified for sale
or that such qualification is not required.  In offering Shares, the Dealer
Manager will, and in its agreements with Dealers, the Dealer Manager will
require that the Dealers will, comply with the provisions of all applicable
rules and regulations relating to suitability of investors, including without
limitation, the provisions of Article III.C. of the NASAA REIT Guidelines.

 

12.                                 Submission of Orders

 

12.1                           Those persons who purchase Shares will be
instructed by the Dealer Manager or the Dealer to make their checks payable to
“Wells Fargo Bank, Hartman Commercial Properties REIT.”  The Dealer Manager and
any Dealer receiving a check not conforming to the foregoing instructions shall
return such check directly to such subscriber not later than the end of the next
business day following its receipt.  Checks received by the Dealer Manager or
Dealer which conform to the foregoing instructions shall be transmitted for
deposit pursuant to one of the methods described in this Section 12. 
Transmittal of received investor funds will be made in accordance with the
following procedures.  The Dealer Manager may authorize certain Dealers which
are “$250,000 broker-dealers” to instruct their customers to make their checks
for Shares subscribed for payable directly to the Dealer.  In such case, the
Dealer will collect the proceeds of the subscribers’ checks and issue a check
for the aggregate amount of the subscription proceeds made payable to the order
of the escrow agent.

 

12.2                           If a Dealer conducts its internal supervisory
procedures at the location where subscription documents and checks are initially
received, the Dealer shall forward (i) the subscription documents to the Dealer
Manager and

 

8

--------------------------------------------------------------------------------


 

(ii) the checks to the escrow agent by noon of the next business day following
receipt of the subscription documents and the check.

 

12.3                           If a Dealer’s internal supervisory procedures are
to be performed at a different location (the “Final Review Office”), the
subscription documents and check must be transmitted to the Final Review Office
by the end of the next business day following receipt of the subscription
documents and check by the Dealer.  The Final Review Office will, by the next
business day following receipt of the subscription documents and check, forward
both the subscription documents and check to the Dealer Manager as processing
broker-dealer in order that the Dealer Manager may complete its review of the
documentation and process the subscription documents and check.

 

12.4                           Any check received by the Dealer Manager directly
or as processing broker-dealer from the Dealers will, in all cases, be forwarded
to the escrow agent as soon as practicable, but in any event by the end of the
second business day following receipt by the Dealer Manager of the subscription
documents and check.  Checks of rejected subscribers will be promptly returned
to such subscribers.

 

12.5                           If requested by the Company, the Dealer Manager
shall obtain, and shall cause the Dealers to obtain, from subscribers for the
Shares, other documentation reasonably deemed by the Company to be required
under applicable law or as may be necessary to reflect the policies of the
Company.  Such documentation may include, without limitation, subscribers’
written acknowledgement and agreement to the privacy policies of the Company.

 

13.                                 Selected Investment Advisor Agreement

 

With respect to any provision of information concerning the Offering by a
selected investment advisor (the “Investment Advisor”) presently registered
under the Investment Advisers Act of 1940, as amended, and presently and
appropriately registered in each state in which the Investment Advisor has
clients, the Company and the Investment Advisor shall enter into a Selected
Investment Advisor Agreement in substantially the form attached hereto as
Exhibit B.

 

14.                                 Notices.

 

Any notice, approval, request, authorization, direction or other communication
under this Agreement shall be given in writing and shall be deemed to be
delivered when delivered in person or deposited in the United States mail,
properly addressed and stamped with the required postage, registered or
certified mail, return receipt requested, to the intended recipient as set forth
below:

 

If to the Company:

 

Hartman Commercial Properties REIT

 

 

1450 W. Sam Houston Pkwy. N, Suite 100

 

 

Houston, Texas 77043

 

 

Attention: President

 

 

 

If to the Dealer Manager:

 

D.H. Hill Securities, LLP

 

 

19747 Hwy 59 N., Suite 101

 

 

Humble, Texas 77338

 

 

Attention: Dan H. Hill

 

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 14.

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.

 

9

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

HARTMAN COMMERCIAL PROPERTIES REIT

 

 

 

 

 

By:

/s/ Allen R. Hartman

 

 

 

Allen R. Hartman, President

 

 

Accepted and agreed as of the

 

date first above written.

 

 

 


D.H. HILL SECURITIES, LLP


 


 


 

By: H&H Services, Inc., general partner

 

 

 

 

By:

/s/ Dan H. Hill

 

 

 

 

  Dan H. Hill President

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HARTMAN COMMERCIAL PROPERTIES REIT

 

Up to 11,000,000 Common Shares of Beneficial Interest

 

SELECTED DEALER AGREEMENT

 

Ladies and Gentlemen:

 

D.H. Hill Securities, LLP, as the dealer manager (“Dealer Manager”) for Hartman
Commercial Properties REIT (the “Company”), a Maryland real estate investment
trust, invites you (the “Dealer”) to participate in the distribution of shares
of common stock (“Shares”) of the Company subject to the following terms:

 

I.                                         Dealer Manager Agreement

 

The Dealer Manager has entered into an agreement with the Company called the
Dealer Manager Agreement dated August 31, 2004, in the form attached hereto as
Exhibit A (the “Dealer Manager Agreement”; the terms of the Dealer Manager
Agreement relating to the Dealer are incorporated herein by reference as if set
forth verbatim and capitalized terms not otherwise defined herein shall have the
meanings given them in the Dealer Manager Agreement).  By your acceptance of
this Agreement, you will become one of the Dealers referred to in the Dealer
Manager Agreement and will be entitled and subject to the indemnification
provisions contained in the Dealer Manager Agreement, including the provisions
of the Dealer Manager Agreement wherein the Dealers severally agree to indemnify
and hold harmless the Company, the Dealer Manager and each officer and director
thereof, and each person, if any, who controls the Company and the Dealer
Manager within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).  Except as otherwise specifically stated herein, all terms
used in this Agreement have the meanings provided in the Dealer Manager
Agreement.  The Shares are offered solely through broker-dealers who are members
of the National Association of Securities Dealers, Inc. (“NASD”).

 

Dealer hereby agrees to use its best efforts to sell the Shares for cash on the
terms and conditions stated in the Prospectus.  Nothing in this Agreement shall
be deemed or construed to make Dealer an employee, agent, representative or
partner of the Dealer Manager or of the Company, and Dealer is not authorized to
act for the Dealer Manager or the Company or to make any representations on
their behalf except as set forth in the Prospectus and such other printed
information furnished to Dealer by the Dealer Manager or the Company to
supplement the Prospectus (“supplemental information”).

 

II.                                     Submission of Orders

 

Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “Wells Fargo Bank, Hartman Commercial Properties REIT.”  Any
Dealer receiving a check not conforming to the foregoing instructions shall
return such check directly to such subscriber not later than the end of the next
business day following its receipt.  Checks received by the Dealer which conform
to the foregoing instructions shall be transmitted for deposit pursuant to one
of the methods in this Article II.  The Dealer Manager may authorize Dealer if
Dealer is a “$250,000 broker-dealer” to instruct its customers to make its
checks for Shares subscribed for payable directly to the Dealer, in which case
the Dealer will collect the proceeds of the subscriber’s checks and issue a
check made payable to the order of the escrow agent for the aggregate amount of
the subscription proceeds.  Transmittal of received investor funds will be made
in accordance with the following procedures:

 

(a)                                  If the Dealer conducts its internal
supervisory procedures at the location where subscription documents and checks
are initially received, the Dealer shall forward (i) the subscription

 

11

--------------------------------------------------------------------------------


 

documents to the Dealer Manager and (ii) the checks to the escrow agent by noon
of the next business day following receipt of the subscription documents and the
check.

 

(b)                                 If the internal supervisory procedures are
to be performed at a different location (the “Final Review Office”), the
subscription documents and check must be transmitted to the Final Review Office
by the end of the next business day following receipt of the subscription
documents and check by the Dealer.  The Final Review Office will, by the next
business day following receipt of the subscription documents and check, forward
both the subscription documents and check to the Dealer Manager as processing
broker-dealer in order that the Dealer Manager may complete its review of the
documentation and process the subscription documents and check.

 

If requested by the Company or the Dealer Manager, the Dealer shall obtain from
subscribers for the Shares, other documentation reasonably deemed by the Company
or the Dealer Manager to be required under applicable law or as may be necessary
to reflect the policies of the Company or the Dealer Manager.  Such
documentation may include, without limitation, subscribers’ written
acknowledgement and agreement to the privacy policies of the Company or the
Dealer Manager.

 

III.                                 Pricing

 

Shares shall be offered to the public at the offering price of $10.00 per Share
payable in cash, and shares offered pursuant to the Company’s dividend
reinvestment plan shall be offered at $9.50 per share.  Except as otherwise
indicated in the Prospectus or in any letter or memorandum sent to the Dealer by
the Company or Dealer Manager, a minimum initial purchase of 100 Shares is
required.  Except as otherwise indicated in the Prospectus, additional
investments may be made in cash in minimal increments of at least 2.5 Shares. 
The Shares are nonassessable.  The Dealer hereby agrees to place any order for
the full purchase price.

 

IV.                                 Dealers’ Commissions

 

Except for discounts described in or as otherwise provided in the “Plan of
Distribution” Section of the Prospectus, the Dealer’s selling commission
applicable to the total public offering price of Shares sold by Dealer which it
is authorized to sell hereunder is 7.0% of the gross proceeds of Shares sold by
it and accepted and confirmed by the Company, which commission will be paid by
the Dealer Manager.  With respect to sales of Shares pursuant to the Company’s
dividend reinvestment plan, no selling commission shall be paid.  For these
purposes, a “sale of Shares” shall occur if and only if a transaction has closed
with a securities purchaser pursuant to all applicable offering and subscription
documents and the Company has thereafter distributed the commission to the
Dealer Manager in connection with such transaction.  The Dealer hereby waives
any and all rights to receive payment of commissions due until such time as the
Dealer Manager is in receipt of the commission from the Company.  The Dealer
affirms that the Dealer Manager’s liability for commissions payable is limited
solely to the proceeds of commissions receivable associated therewith.  In
addition, as set forth in the Prospectus, the Dealer Manager may reallow out of
its dealer manager fee a marketing fee and due diligence expense reimbursement
of up to 1.5% of the gross proceeds of Shares sold by Dealers participating in
the offering of Shares, based on such factors as the number of Shares sold by
such participating Dealer, the assistance of such participating Dealer in
marketing the offering of Shares, and bona fide conference fees incurred.  Under
the rules of the NASD, total underwriting compensation, including sales
commissions, the dealer manager fee and underwriter expense reimbursement, may
not exceed 10% of the gross proceeds from the sale of the Shares, except for
bona fide due diligence expenses, which may not exceed 0.5% of the gross
proceeds from the sale of the Shares.

 

Dealer acknowledges and agrees that no commissions, payments or amount
whatsoever will be paid to the Dealer unless or until the gross proceeds of the
Shares sold are disbursed to the Company pursuant to paragraph 3(a) of the
Escrow Agreement.  Until the Required Capital, the Pennsylvania Required Capital
or the New York Required Capital, as applicable and as defined in the Escrow
Agreement, is obtained, investments will be held in escrow and,

 

12

--------------------------------------------------------------------------------


 

if the Required Capital or the Pennsylvania Required Capital, as applicable, is
not obtained, investments will be returned to the investors in accordance with
the Prospectus.

 

The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 4 of the Dealer Manager Agreement, that the Company is
not liable or responsible for the direct payment of such commission to the
Dealer.

 

V.                                     Payment

 

Payments of selling commissions will be made by the Dealer Manager (or by the
Company as provided in the Dealer Manager Agreement) to Dealer within 30 days of
the receipt by the Dealer Manager of the gross commission payments from the
Company.

 

VI.                                 Right to Reject Orders or Cancel Sales

 

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order for any or no reason.  Orders not accompanied by a
Subscription Agreement and Signature Page and the required check in payment for
the Shares may be rejected.  Issuance and delivery of the Shares will be made
only after actual receipt of payment therefor.  If any check is not paid upon
presentment, or if the Company is not in actual receipt of clearinghouse funds
or cash, certified or cashier’s check or the equivalent in payment for the
Shares within 15 days of sale, the Company reserves the right to cancel the sale
without notice.  In the event an order is rejected, canceled or rescinded for
any reason, the Dealer agrees to return to the Dealer Manager any commission
theretofore paid with respect to such order.

 

VII.                             Prospectus and Supplemental Information

 

Dealer is not authorized or permitted to give and will not give, any information
or make any representation concerning the Shares except as set forth in the
Prospectus and supplemental information.  The Dealer Manager will supply Dealer
with reasonable quantities of the Prospectus, any supplements thereto and any
amended Prospectus, as well as any supplemental information, for delivery to
investors, and Dealer will deliver a copy of the Prospectus and all supplements
thereto and any amended Prospectus to each investor to whom an offer is made
prior to or simultaneously with the first solicitation of an offer to sell the
Shares to an investor.  The Dealer agrees that it will not send or give any
supplements thereto and any amended Prospectus to that investor unless it has
previously sent or given a Prospectus and all supplements thereto and any
amended Prospectus to that investor or has simultaneously sent or given a
Prospectus and all supplements thereto and any amended Prospectus with such
supplemental information. Dealer agrees that it will not show or give to any
investor or prospective investor or reproduce any material or writing which is
supplied to it by the Dealer Manager and marked “dealer only” or otherwise
bearing a legend denoting that it is not to be used in connection with the sale
of Shares to members of the public.  Dealer agrees that it will not use in
connection with the offer or sale of Shares any material or writing which
relates to another Company supplied to it by the Company or the Dealer Manager
bearing a legend which states that such material may not be used in connection
with the offer or sale of any securities other than the Company to which it
relates. Dealer further agrees that it will not use in connection with the offer
or sale of Shares any materials or writings which have not been previously
approved by the Dealer Manager. Each Dealer agrees, if the Dealer Manager so
requests, to furnish a copy of any revised preliminary Prospectus to each person
to whom it has furnished a copy of any previous preliminary Prospectus, and
further agrees that it will itself mail or otherwise deliver all preliminary and
final Prospectuses required for compliance with the provisions of Rule 15c2-8
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 
Regardless of the termination of this Agreement, Dealer will deliver a
Prospectus in transactions in the Shares for a period of 90 days from the
effective

 

13

--------------------------------------------------------------------------------


 

date of the Registration Statement or such longer period as may be required by
the Exchange Act.  On becoming a Dealer, and in offering and selling Shares,
Dealer agrees to comply with all the applicable requirements under the
Securities Act and the Exchange Act.  Notwithstanding the termination of this
Agreement or the payment of any amount to Dealer, Dealer agrees to pay Dealer’s
proportionate share of any claim, demand or liability asserted against Dealer
and the other Dealers on the basis that Dealers or any of them constitute an
association, unincorporated business or other separate entity, including in each
case Dealer’s proportionate share of any expenses incurred in defending against
any such claim, demand or liability.

 

VIII.                         License and Association Membership

 

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer is a properly registered or licensed
broker-dealer, duly authorized to sell Shares under Federal and state securities
laws and regulations and in all states where it offers or sells Shares, and that
it is a member in good standing of the NASD.  This Agreement shall automatically
terminate if the Dealer ceases to be a member in good standing of such
association, or in the case of a foreign dealer, so to conform.  Dealer agrees
to notify the Dealer Manager immediately if Dealer ceases to be a member in good
standing, or in the case of a foreign dealer, so to conform. The Dealer Manager
also hereby agrees to comply with the Conduct Rules of the NASD, including but
not limited to Rules 2730, 2740, 2420 and 2750.

 

IX.                                Anti-Money Laundering Compliance Programs

 

Dealer represents to the Company and the Dealer Manager that Dealer has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable NASD rules, SEC rules and
the USA PATRIOT Act of 2001, reasonably expected to detect and cause the
reporting of suspicious transactions in connection with the sale of Shares of
the Company.

 

X.                                    Limitation of Offer

 

Dealer will offer Shares only to persons who meet the financial qualifications
set forth in the Prospectus or in any suitability letter or memorandum sent to
it by the Company or the Dealer Manager and will only make offers to persons in
the states in which it is advised in writing that the Shares are qualified for
sale or that such qualification is not required.  In offering Shares, Dealer
will comply with the provisions of the NASD Conduct Rules set forth in the NASD
Manual, as well as all other applicable rules and regulations relating to
suitability of investors, including without limitation, the provisions of
Article III.C. of the Statement of Policy Regarding Real Estate Investment
Trusts of the North American Securities Administrators Association, Inc.

 

XI.                                Termination

 

Dealer will suspend or terminate its offer and sale of Shares upon the request
of the Company or the Dealer Manager at any time and will resume its offer and
sale of Shares hereunder upon subsequent request of the Company or the Dealer
Manager.  Any party may terminate this Agreement by written notice.  Such
termination shall be effective 48 hours after the mailing of such notice.  This
Agreement is the entire agreement of the parties and supersedes all prior
agreements, if any, between the parties hereto.

 

This Agreement may be amended at any time by the Dealer Manager by written
notice to the Dealer, and any such amendment shall be deemed accepted by Dealer
upon placing an order for sale of Shares after he has received such notice.

 

14

--------------------------------------------------------------------------------


 

XII.         Privacy Laws

 

The Dealer Manager and Dealer (each referred to individually in this section as
“party”) agree as follows:

 

(a)           Each party agrees to abide by and comply with (i) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”),
(ii) the privacy standards and requirements of any other applicable Federal or
state law, and (iii) its own internal privacy policies and procedures, each as
may be amended from time to time.

 

(b)           Each party agrees to refrain from the use or disclosure of
nonpublic personal information (as defined under the GLB Act) of all customers
who have opted out of such disclosures except as necessary to service the
customers or as otherwise necessary or required by applicable law; and

 

(c)           Each party shall be responsible for determining which customers
have opted out of the disclosure of nonpublic personal information by
periodically reviewing and, if necessary, retrieving a list of such customers
(the “List”) as provided by each to identify customers that have exercised their
opt-out rights. In the event either party uses or discloses nonpublic personal
information of any customer for purposes other than servicing the customer, or
as otherwise required by applicable law, that party will consult the List to
determine whether the affected customer has exercised his or her opt-out
rights.  Each party understands that each is prohibited from using or disclosing
any nonpublic personal information of any customer that is identified on the
List as having opted out of such disclosures. 

 

XIII.                        Notice

 

All notices will be in writing and will be duly given to the Dealer Manager when
mailed to D.H. Hill Securities, LLP, 19747 Hwy 59 North, Suite 101, Humble,
Texas 77338, Attention: Dan H. Hill, and to Dealer when mailed to the address
specified by Dealer herein.

 

XIV.                        Attorneys’ Fees, Applicable Law and Venue

 

In any action to enforce the provisions of this Agreement or to secure damages
for its breach, the prevailing party shall recover its costs and reasonable
attorney’s fees.  This Agreement shall be construed under the laws of the State
of Texas and shall take effect when signed by Dealer and countersigned by the
Dealer Manager.  Venue for any action (including arbitration) brought hereunder
shall lie exclusively in Houston, Texas.

 

[SIGNATURES ON FOLLOWING PAGES]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its duly authorized agent.

 

 

THE DEALER MANAGER:

 

 

 

D.H. HILL SECURITIES, LLP

 

 

 

By: H&H Services, Inc., general partner

 

 

 

 

By:

 

 

 

 

Dan H. Hill President

 

16

--------------------------------------------------------------------------------


 

We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions therein set forth.  We hereby represent that the list below of
jurisdictions in which we are registered or licensed as a broker or dealer and
are fully authorized to sell securities is true and correct, and we agree to
advise you of any change in such list during the term of this Agreement.

 

1.  Identity of Dealer:

 

Name:

 

 

Type of entity:

 

(corporation, partnership, proprietorship, etc.)

 

Organized in the State of:

 

 

Licensed as broker-dealer in the following States:

 

 

 

 

Tax I.D. #:

 

 

2. Person to receive notice pursuant to Section XIII:

 

Name:

 

 

Company:

 

 

Address:

 

 

City, State and Zip Code:

 

 

Telephone No.:

 

 

Facsimile No.:

 

 

17

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED BY THE DEALER:

 

 

 

 

(Dealer’s Firm Name)

 

 

 

By:

 

 

Signature

 

 

 

Name:

 

 

 

 

Title:

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

HARTMAN COMMERCIAL PROPERTIES REIT

 

Up to 11,000,000 Common Shares of Beneficial Interest

 

SELECTED INVESTMENT ADVISOR AGREEMENT

 

This Selected Investment Advisor Agreement (the “Agreement”) is made and entered
into as of the day indicated on Exhibit A attached hereto and by this reference
incorporated herein, between Hartman Commercial Properties REIT, a Maryland
corporation (the “Company”), and the selected investment advisor (the
“Investment Advisor”) identified in Exhibit A hereto.

 

WHEREAS, the Company is offering up to 11,000,000 common shares of beneficial
interest (the “Shares”) to the general public, pursuant to a public offering
(the “Offering”) of the Shares pursuant to a prospectus (the “Prospectus”) filed
with the Securities and Exchange Commission (the “SEC”), 1,000,000 of which
Shares are being offered pursuant to the Company’s dividend reinvestment plan
(the “DRIP”); and

 

WHEREAS, the Investment Advisor is an entity, as designated in Exhibit A hereto,
organized and presently in good standing in the state or states designated in
Exhibit A hereto, presently registered as an investment advisor under the
Investment Advisers Act of 1940, as amended, and presently registered or
licensed as an investment advisor by the appropriate regulatory agency of each
state in which the Investment Advisor has clients, or exempt from such
registration requirements; and

 

WHEREAS, the Company has a currently effective registration statement on Form
S-11, including a final prospectus, for the registration of the Shares under the
Securities Act of 1933, as amended (such registration statement, as it may be
amended, and the prospectus and exhibits on file with the SEC, as well as any
post-effective amendments or supplements to such registration statement or
prospectus after the effective date of registration, being herein respectively
referred to as the “Registration Statement” and the “Prospectus”); and

 

WHEREAS, the offer and sale of the Shares shall be made pursuant to the terms
and conditions of the Registration Statement and the Prospectus and, further,
pursuant to the terms and conditions of all applicable federal securities laws
and the applicable securities laws of all states in which the Shares are offered
and sold; and

 

WHEREAS, the Company desires to give the clients of the Investment Advisor the
opportunity to purchase the Shares, and the Investment Advisor is willing and
desires to provide its clients with information concerning the Shares and the
procedures for subscribing for the Shares upon the following terms and
conditions;

 

NOW, THEREFORE, in consideration of the premises and terms and conditions
thereof, it is agreed between the Company and the Investment Advisor as follows.

 


1.                                       PURCHASE OF SHARES


 

(a)          Subject to the terms and conditions herein set forth, the Company
hereby makes available for purchase by the clients of the Investment Advisor a
portion of the Shares described in the Registration Statement.  The Investment
Advisor hereby covenants, warrants and agrees that, in regard to any purchase of
the Shares by its clients, it will comply with all of the terms and conditions
of the Registration Statement and the Prospectus, all applicable state and
federal laws, including the Securities Act of 1933, as amended (the “Securities
Act”), the Investment Advisers Act of 1940, as amended, and any and all
regulations and rules pertaining thereto, heretofore or

 

19

--------------------------------------------------------------------------------


 

hereafter issued by the Securities and Exchange Commission (“SEC”).  Neither the
Investment Advisor nor any other person shall have any authority to give any
information or make any representations in connection with the Shares other than
as contained in the Registration Statement and the Prospectus, as amended and
supplemented, and as is otherwise expressly authorized in writing by the
Company.

 

(b)         Clients of the Investment Advisor may, following receipt of written
notice by the Investment Advisor from the Company of the effective date of the
Registration Statement, purchase the Shares according to all such terms as are
contained in the Registration Statement and the Prospectus.  The Investment
Advisor shall comply with all requirements set forth in the Registration
Statement and the Prospectus.  The Investment Advisor shall use and distribute,
in connection with the Shares, only the Prospectus and, if necessary, any
separate prospectus relating solely to the DRIP, and such sales literature and
advertising materials that shall conform in all respects to any restrictions of
local law and the applicable requirements of the Securities Act of 1933, as
amended, and that have been approved in writing by the Company.  The Company
reserves the right to establish such additional procedures as it may deem
necessary to ensure compliance with the requirements of the Registration
Statement, and the Investment Advisor shall comply with all such additional
procedures to the extent that it has received written notice thereof.

 

(c)          All monies received for purchase of any of the Shares shall be
forwarded by the Investment Advisor to D.H. Hill Securities, LLP for delivery to
Wells Fargo Bank, N.A. (the “Escrow Agent”), where such monies will be deposited
in an escrow account established by the Company solely for such subscriptions,
except that, until such time (if any) that such monies are deliverable to the
Company pursuant to the Escrow Agreement between the Company and the Escrow
Agent, the Investment Advisor shall return any check not made payable to “Wells
Fargo Bank, Hartman Commercial Properties REIT” directly to the subscriber who
submitted the check.  Subscriptions will be accepted as described in the
Prospectus.  Each Investment Advisor receiving a subscriber’s check will deliver
such check to the Escrow Agent no later than the close of business of the first
business day after receipt of the subscription documents by the Investment
Advisor.

 

(d)         During the full term of this Agreement, the Company shall have full
authority to take such action as it may deem advisable in respect to all matters
pertaining to the performance of the Investment Advisor under this Agreement.

 

(e)          The Shares may be purchased by clients of the Investment Advisor
only where the Shares may be legally offered and sold, only by such persons who
shall be legally qualified to purchase the Shares, and only by such persons in
such states in which the Investment Advisor is registered as an investment
advisor or exempt from any applicable registration requirements.

 

(f)            The Investment Advisor shall have no obligation under this
Agreement to advise its clients to purchase any of the Shares.

 

(g)         The Investment Advisor will use every reasonable effort to assure
that Shares are purchased only by investors who:

 

(1)                      meet the “investor suitability” standards, including
the minimum income and net worth standards established by the Company and set
forth in the Prospectus, and minimum purchase requirements set forth in the
Registration Statement;

 

(2)                      can reasonably benefit from an investment in the
Company based on each prospective investor’s overall investment objectives and
portfolio structure;

 

20

--------------------------------------------------------------------------------


 

(3)       are able to bear the economic risk of the investment based on each
prospective investor’s overall financial situation; and

 

(4)       have apparent understanding of: (a) the fundamental risks of the
investment; (b) the risk that the prospective investor may lose the entire
investment; (c) the lack of liquidity of the Shares; (d) the restrictions on
transferability of the Shares; (e) the background and qualifications of the
employees and agents of Hartman Management, L.P., the advisor to the Company;
and (f) the tax consequences of an investment in the Shares.

 

(5)       The Investment Advisor will make the determinations required to be
made by it pursuant to this subparagraph (g) based on information it has
obtained from each prospective investor, including, at a minimum, but not
limited to, the prospective investor’s age, investment objectives, investment
experience, income, net worth, financial situation and other investments of the
prospective investor, as well as any other pertinent factors deemed by the
Investment Advisor to be relevant.

 

(h)   In addition to complying with the provisions of subparagraph (g) above,
and not in limitation of any other obligations of the Investment Advisor to
determine suitability imposed by state or federal law, the Investment Advisor
agrees that it will comply fully with the following provisions:

 

(1)       The Investment Advisor shall have reasonable grounds to believe, based
upon information provided by the investor concerning his or her investment
objectives, other investments, financial situation and needs, and upon any other
information known by the Investment Advisor, that (A) each client of the
Investment Advisor that purchases Shares is or will be in a financial position
appropriate to enable him or her to realize to a significant extent the benefits
(including tax benefits) of an investment in the Shares, (B) each client of the
Investment Advisor that purchases Shares has a fair market net worth sufficient
to sustain the risks inherent in an investment in the Shares (including
potential loss and lack of liquidity), and (C) the Shares otherwise are or will
be a suitable investment for each client of the Investment Advisor that
purchases Shares, and the Investment Advisor shall maintain files disclosing the
basis upon which the determination of suitability was made;

 

(2)       The Investment Advisor shall not execute any transaction involving the
purchase of Shares in a discretionary account without prior written approval of
the transactions by the investor;

 

(3)       The Investment Advisor shall have reasonable grounds to believe, based
upon the information made available to it, that all material facts are
adequately and accurately disclosed in the Registration Statement and provide a
basis for evaluating the Shares;

 

(4)       In making the determination set forth in subparagraph (3) above, the
Investment Advisor shall evaluate items of compensation, physical properties,
tax aspects, financial stability and experience of the sponsor, conflicts of
interest and risk factors, appraisals, as well as any other information deemed
pertinent by it;

 

(5)       The Investment Advisor shall inform each prospective investor of all
pertinent facts relating to the lack of liquidity or marketability of the
Shares.

 

(i)    The Investment Advisor agrees to retain in its files, for a period of at
least six years, information that will establish that each purchaser of Shares
falls within the permitted class of investors.

 

(j)    The Investment Advisor either (i) shall not purchase shares for its own
account or (ii) shall hold for investment any Shares purchased for its own
account.

 

21

--------------------------------------------------------------------------------


 

(k)   The Investment Advisor hereby confirms that it is familiar with Securities
Act Release No. 4968 and Rule 15c2-8 under the Securities Exchange Act of 1934,
as amended, relating to the distribution of preliminary and final prospectuses,
and confirms that it has complied and will comply therewith.

 

(l)    A sale of Shares shall be deemed to be completed only after the Company
receives a properly completed subscription agreement for Shares from the
Investment Advisor evidencing the fact that the investor had received a final
Prospectus at least five full business days prior to the completion date,
together with payment of the full purchase price of each purchased Share, from a
buyer who satisfies each of the terms and conditions of the Registration
Statement and the Prospectus, and only after such subscription agreement has
been accepted in writing by the Company.

 

(m)  Clients of an Investment Advisor who have been advised by such Investment
Advisor on an ongoing basis regarding investments other than in the Company, and
who are not being charged by such Investment Advisor, through the payment of
commissions or otherwise, direct transaction based fees in connection with the
purchase of the Shares, may reduce the amount of selling commissions payable
with respect to the purchase of their shares down to zero.

 


2.                                       COMPENSATION TO INVESTMENT ADVISOR


 

The Company shall pay no fees, commissions or other compensation to the
Investment Advisor.

 


3.                                       ASSOCIATION OF THE COMPANY WITH OTHER
ADVISORS AND DEALERS


 

It is expressly understood between the Company and the Investment Advisor that
the Company may cooperate with broker-dealers who are registered as
broker-dealers with the National Association of Securities Dealers, Inc. (the
“NASD”) or with other investment advisors registered under the Investment
Advisers Act of 1940, as amended. Such broker-dealers and investment advisors
may enter into agreements with the Company on terms and conditions identical or
similar to this Agreement and shall receive such rates of commission or other
fees as are agreed to between the Company and the respective broker-dealers and
investment advisors and as are in accordance with the terms of the Prospectus.

 


4.                                       CONDITIONS OF THE INVESTMENT ADVISOR’S
OBLIGATIONS


 

The Investment Advisor’s obligations hereunder are subject, during the full term
of this Agreement and the Offering to (a) the performance by the Company of its
obligations hereunder and compliance by the Company with the covenants set forth
in Section 7 hereof and (b) the conditions that: (i) the Registration Statement
shall become and remain effective; and (ii) no stop order shall have been issued
suspending the effectiveness of the Offering.

 


5.                                       CONDITIONS TO THE COMPANY’S OBLIGATIONS


 

The obligations of the Company hereunder are subject, during the full term of
this Agreement and the Offering, to the conditions that (a) at the effective
date of the Registration Statement and thereafter during the term of this
Agreement while any Shares remain unsold, the Registration Statement shall
remain in full force and effect authorizing the offer and sale of the Shares;
(b) no stop order suspending the effectiveness of the Offering or other order
restraining the offer or sale of the Shares shall have been issued nor
proceedings therefor initiated or threatened by any state regulatory agency or
the SEC; and (c) the Investment Advisor shall have satisfactorily performed all
of its obligations hereunder and complied with the covenants set forth in
Section 6 hereof.

 

22

--------------------------------------------------------------------------------


 


6.                                       COVENANTS OF THE INVESTMENT ADVISOR


 

The Investment Advisor covenants, warrants and represents, during the full term
of this Agreement, that:

 

(a)          The Investment Advisor is registered as an investment advisor under
the Investment Advisers Act of 1940, as amended, and registered or licensed as
an investment advisor by the appropriate regulatory agency of each state in
which the advisor has clients, or exempt from such registration requirements.

 

(b)         Neither the Investment Advisor nor any person associated with the
Investment Advisor is registered as a broker-dealer or registered representative
with the NASD.

 

(c)          The Investment Advisor shall comply with all applicable federal and
state securities laws, including, without limitation, the disclosure
requirements of the Investment Advisers Act of 1940, as amended, and the
provisions thereof requiring disclosure of the existence of this Agreement and
the compensation to be paid to the Investment Advisor hereunder.

 

(d)         The Investment Advisor shall maintain the records required by
Section 204 of the Investment Advisers Act of 1940, as amended, and Rule 204-2
thereunder in the form and for the periods required thereby.

 


7.                                       COVENANTS OF THE COMPANY


 

The Company covenants, warrants and represents, during the full term of this
Agreement, that:

 

(a)          It shall use its best efforts to maintain the effectiveness of the
Registration Statement and to file such applications or amendments to the
Registration Statement as may be reasonably necessary for that purpose.

 

(b)         It shall promptly inform the Investment Advisor whenever and as soon
as it receives or learns of any order issued by the SEC, any state regulatory
agency or any other regulatory agency which suspends the effectiveness of the
Registration Statement or prevents the use of the Prospectus or which otherwise
prevents or suspends the offering or sale of the Shares, or receives notice of
any proceedings regarding any such order.

 

(c)          It shall use its best efforts to prevent the issuance of any order
described herein at subparagraph (b) hereof and to obtain the lifting of any
such order if issued.

 

(d)         It shall give the Investment Advisor written notice when the
Registration Statement becomes effective and shall deliver to the Investment
Advisor such number of copies of the Prospectus, and any supplements and
amendments thereto, which are finally approved by the SEC, as the Investment
Advisor may reasonably request for sale of the Shares.

 

(e)          It shall promptly notify the Investment Advisor of any
post-effective amendments or supplements to the Registration Statement or
Prospectus, and shall furnish the Investment Advisor with copies of any revised
Prospectus and/or supplements and amendments to the Prospectus and/or any
prospectus relating solely to the DRIP.

 

(f)            It shall keep the Investment Advisor fully informed of any
material development to which the Company is a party or which concerns the
business and condition of the Company.

 

23

--------------------------------------------------------------------------------


 

(g)         It shall use its best efforts to cause, at or prior to the time the
Registration Statement becomes effective, the qualification of the Shares for
offering and sale under the securities laws of such states as the Company shall
elect.

 


8.                                       PAYMENT OF COSTS AND EXPENSES


 

The Investment Advisor shall pay all costs and expenses incident to the
performance of its obligations under this Agreement.

 


9.                                       INDEMNIFICATION


 

(a)          The Investment Advisor agrees to indemnify, defend and hold
harmless the Company, its affiliates and their or its officers, directors,
trustees, employees and agents, against all losses, claims, demands, liabilities
and expenses, joint or several, including reasonable legal and other expenses
incurred in defending such claims or liabilities, whether or not resulting in
any liability to the Company, its affiliates and their or its officers,
directors, trustees, employees or agents, which they or any of them may incur
arising out of (i) the offer or sale (as such term is defined in the Securities
Act) by the Investment Advisor, or any person acting on its behalf, of any
Shares pursuant to this Agreement, if such loss, claim, demand, liability, or
expense arises out of or is based upon an untrue statement or alleged untrue
statement of a material fact, or any omission or alleged omission of a material
fact, other than a statement, omission, or alleged omission by the Investment
Advisor which is also, as the case may be, contained in or omitted from the
Prospectus or the Registration Statement and which statement or omission was not
based on information supplied to the Company by such Investment Advisor; (ii)
the breach by the Investment Advisor, or any person acting on its behalf, of any
of the terms and conditions of this Agreement; or (iii) the negligence,
malpractice or malfeasance of the Investment Advisor.  This indemnity provision
shall survive the termination of this Agreement.

 

(b)         The Company agrees to indemnify, defend and hold harmless the
Investment Advisor, its officers, directors, employees and agents, against all
losses, claims, demands, liabilities and expenses, including reasonable legal
and other expenses incurred in defending such claims or liabilities, which they
or any of them may incur, including, but not limited to, alleged violations of
the Securities Act, but only to the extent that such losses, claims, demands,
liabilities and expenses shall arise out of or be based upon (i) any untrue
statement of a material fact contained in the Prospectus or the Registration
Statement, as filed and in effect with the SEC or in any amendment or supplement
thereto, or in any application prepared or approved in writing by counsel to the
Company and filed with the SEC or any state regulatory agency in order to
register or qualify the Shares under the securities laws thereof (the “Blue Sky
applications”), or (ii) any omission or alleged omission to state therein a
material fact required to be stated in the Prospectus or the Registration
Statement or the Blue Sky applications, or necessary to make such statements,
and any part thereof, not misleading; provided, further, that any such untrue
statement, omission or alleged omission is not based on information included in
any such document which was supplied to the Company, or any officer of the
Company by such Investment Advisor; provided in each case that such claims or
liabilities did not arise from Investment Advisor’s own negligence, malpractice
or malfeasance.  This indemnity provision shall survive the termination of this
Agreement.

 

(c)          No indemnifying party shall be liable under the indemnity
provisions contained in subparagraphs (a) and (b) above unless the party to be
indemnified shall have notified such indemnifying party in writing promptly
after the summons or other first legal process giving information of the nature
of the claim served upon the party to be indemnified, but failure to notify an
indemnifying party of any such claim shall not relieve it from any liabilities
that it may have to the indemnified party

 

24

--------------------------------------------------------------------------------


 

against whom action is brought other than on account of its indemnity agreement
contained in subparagraphs (a) and (b) above.  In the case of any such claim, if
the party to be indemnified notified the indemnifying party of the commencement
thereof as aforesaid, the indemnifying party shall be entitled to participate at
its own expense in the defense of such claim.  If it so elects, in accordance
with arrangements satisfactory to any other indemnifying party or parties
similarly notified, the indemnifying party has the option to assume the entire
defense of the claim, with counsel who shall be satisfactory to such indemnified
party and all other indemnified parties who are defendants in such action; and
after notice from the indemnifying party of its election so to assume the
defense thereof and the retaining of such counsel by the indemnifying party, the
indemnifying party shall not be liable to such indemnified party under
subparagraphs (a) and (b) above for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof, other
than for the reasonable costs of investigation.

 


10.                                 TERM OF AGREEMENT


 

This Agreement shall become effective on the date on which this Agreement is
executed by the Company and the Investment Advisor.  The Investment Advisor and
the Company may each prevent this Agreement from becoming effective, without
liability to the other, by written notice before the time this Agreement
otherwise would become effective.  After this Agreement becomes effective,
either party may terminate it at any time for any reason by giving thirty (30)
days’ written notice to the other party; provided, however, that this Agreement
shall in any event automatically terminate at the first occurrence of any of the
following events: (a) the Registration Statement for offer and sale of the
Shares shall cease to be effective; (b) the Offering shall be terminated; or (c)
the Investment Advisor’s license or registration to act as an investment advisor
shall be revoked or suspended by any federal, self-regulatory or state agency
and such revocation or suspension is not cured within ten (10) days from the
date of such occurrence.  In any event, this Agreement shall be deemed suspended
during any period for which such license is revoked or suspended.

 


11.                                 NOTICES


 

All notices and communications hereunder shall be in writing and shall be deemed
to have been given and delivered when deposited in the United States mail,
postage prepaid, registered or certified mail, to the applicable address set
forth below.

 

If sent to the Company:

 

Hartman Commercial Properties REIT

 

 

1450 W. Sam Houston Pkwy. N, Suite 100

 

 

Houston, Texas 77043

 

 

Attention: President

 

If sent to the Investment Advisor: to the person whose name and address are
identified in Exhibit A hereto.

 


12.                                 SUCCESSORS


 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and shall not be assigned or transferred by the Investment Advisor by
operation of law or otherwise.

 


13.                                 MISCELLANEOUS


 

(a)          This Agreement shall be construed in accordance with the applicable
laws of the State of Maryland.

 

25

--------------------------------------------------------------------------------


 

(b)         Nothing in this Agreement shall constitute the Investment Advisor as
in association with or in partnership with the Company.

 

(c)          This Agreement, including Exhibit A hereto, embodies the entire
understanding, between the parties to the Agreement, and no variation,
modification or amendment to this Agreement shall be deemed valid or effective
unless it is in writing and signed by both parties hereto.

 

(d)         If any provision of this Agreement shall be deemed void, invalid or
ineffective for any reason, the remainder of the Agreement shall remain in full
force and effect.

 

(e)          This Agreement may be executed in counterpart copies, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument comprising this Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year indicated on Exhibit A hereto.

 

SELECTED INVESTMENT ADVISOR:

 

COMPANY:

 

 

 

 

 

HARTMAN COMMERCIAL PROPERTIES

(Name of Investment Advisor)

 

REIT

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Witness

 

Witness

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

SELECTED INVESTMENT ADVISOR AGREEMENT

OF

HARTMAN COMMERCIAL PROPERTIES REIT

 

This Exhibit A is attached to and made a part of that certain Selected
Investment Advisor Agreement, dated as of the       day
of                                          , 200 , by and between Hartman
Commercial Properties REIT, (the “Company”) and
                                                         (the “Advisor”).

 


1.


DATE OF AGREEMENT:                                , 200  


 


 


 


 


 


 


2.


IDENTITY OF ADVISOR:


 


 


 


 


 


 

 

Name:

 

 

 

 

 

 

 

 

Type of Entity:

 

 

 

 

 

 

 

 

State Organized in:

 

 

 

 

 

 

 

 

Qualified to Do Business and in Good Standing in:

 

 

 

 

 

 

 

 

Registered as an Investment Advisor in the Following States:

 

 

 

 

 

 

 


3.


NAME AND ADDRESS FOR NOTICE PURPOSES:


 


 


 


 


 


 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

City, State and Zip Code:

 

 

 

 

 

 

 

 

Telephone Number (including area code):

 

 

 

 

 

 

 


4.


PLEASE COMPLETE THE FOLLOWING FOR OUR RECORDS:


 


 


 


 


 


 

 

How many registered investment advisors are with your firm?

 

 

 

(Please enclose a current list.)

 

28

--------------------------------------------------------------------------------


 

Does your firm publish a newsletter?   o Yes   o No

 

What is/are the frequency of the publication(s)?  o Weekly    o Monthly    o
Quarterly

 

o Bi-weekly     o Bi-monthly     o Other (please
specify)                                               

 

PLEASE PLACE HARTMAN COMMERCIAL PROPERTIES REIT ON YOUR MAILING LIST AND
PROVIDE A SAMPLE OF THE PUBLICATION IF AVAILABLE.

 

Does your firm have regular internal mailings, or bulk package mailings to its
registered investment advisors?    o Yes     o No

 

PLEASE PLACE HARTMAN COMMERCIAL PROPERTIES REIT ON YOUR MAILING LIST
AND PROVIDE A SAMPLE OF THE PUBLICATION IF AVAILABLE.

 

Does your firm have a computerized electronic mail (E-Mail) system for your
registered investment advisors?    o Yes    o No

 

If so, please provide e-mail address:

 

 

Website address:

 

 

Person responsible:

 

 

29

--------------------------------------------------------------------------------